NUMBER 13-08-00393-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


TEXAS DEPARTMENT OF
PUBLIC SAFETY,                                                              Appellant,

                                           v.

ANTONIO LOZA ESPINOZA,                                                       Appellee.


  On appeal from the 138th District Court of Cameron County, Texas.


                         MEMORANDUM OPINION

    Before Chief Justice Valdez and Justices Yañez and Benavides
               Memorandum Opinion by Justice Yañez

      By one issue, appellant, the Texas Department of Public Safety ("the Department"),

appeals from the trial court’s order granting a petition for expunction filed by appellee,

Antonio Loza Espinoza. We affirm.
                                                      I. BACKGROUND

         Espinoza was arrested for misdemeanor driving while intoxicated on July 29, 2007.1

The charges against him were dismissed. On April 2, 2008, Espinoza filed a petition to

expunge all records and files relating to his arrest. An expunction hearing was held on

May 20, 2008. The State was represented by the assistant criminal district attorney;

however, the Department did not appear. The trial court granted Espinoza's petition for

expunction.2 This appeal ensued.

                                                       III. ANALYSIS

         By its sole issue, the Department argues that Espinoza did not establish that the

statute of limitations had expired prior to filing his petition. However, we conclude that the

Department is precluded from challenging this issue on appeal.

         The Texas Department of Public Safety has been established by statute as an

agency of this State.3 The district attorney represents the interests of a State agency that

does not appear at an expunction hearing.4 The Department did not appear at the

expunction hearing; therefore, its interests were represented by the district attorney.5

         At the expunction hearing, the district attorney, representing the interests of the


         1
             See T EX . P EN AL C OD E A N N . § 49.04 (Vernon 2003).

          2
            In his petition, Espinoza sought expunction of the arrest under article 55.01 (a)(2) of the Texas Code
of Crim inal Procedure. See T EX . C OD E C R IM . P R O C . A N N . art. 55.01 (Vernon 2006). The trial court granted
his petition. As such, we regard the order's reference to section (a)(1) as a typographical error.

         3
         T    EX .   G O V ’T . C OD E A N N . § 411.002(a) (Vernon 2005).

         4
           See Tex. Dep’t of Pub. Safety v. Butler, 941 S.W .2d 318, 320 (Tex. App.–Corpus Christi 1997, no
writ); see also Ex parte Elliot, 815 S.W .2d 251, 252 (Tex. 1991) ("Texas law governing expunction of crim inal
records creates a unique situation in which all persons and agencies party to an expunction share not only
interwoven but identical interests.").

         5
             Butler, 941 S.W .2d at 320.

                                                               2
Department, expressly stated to the trial court that he was in agreement with, and did not

have any opposition to the expunction order. Therefore, because the district attorney

represented to the trial court that it had "no opposition" to expunction in this case, any error

by the trial court in granting the expunction was clearly invited by the district attorney.6

Thus, the district attorney and the agencies it represented at the hearing cannot

inconsistently contend on appeal that the trial court erred by expunging these records. The

Department's sole issue is overruled.

                                            IV. CONCLUSION

        We affirm the judgment of the trial court.



                                                            LINDA REYNA YAÑEZ,
                                                            Justice

Memorandum Opinion delivered and
filed this the 20th day of August, 2009.




        6
           See Kelly v. Demoss Owners Ass'n, 71 S.W .3d 419, 424 (Tex. App.–Am arillo 2002, no pet.) ("Invited
error is an equitable doctrine which prohibits a party from acting in a way that m isleads a trial court into
com m itting error and is well established in Texas jurisprudence.").

                                                      3